Powers, J.
The bill shows that a controversy has arisen between the oratrix and the defendant as to the true location of the line dividing their adjoining lands in Grand Isle. That the defendant has, without right or authority, built a fence on a part of the line as he claims it, and threatens to complete the same along the entire length of the same, thereby cutting off a strip of her land several feet in width. There are allegations regarding a suit at law, but they add nothing to the equities of the bill. The prayer is for an injunction and “for such other and general relief as to the court shall seem meet.” A temporary injunction was issued and dissolved, and the case comes before us on the demurrer incorporated into the defend* ant’s answer.
*236Passing over the question whether this is anything more than an injunction bill which should be dismissed upon the dissolution of the injunction prayed for, we take up the question whether equity has, under the allegations, jurisdiction to determine the controversy referred to.
In answering this question in the negative, it is sufficient to'say that the law court affords the oratrix a plain and adequate remedy. The existence of a dispute as to the boundary between independent proprietors of adjoining lands does not afford sufficient ground for the interposition of a court o£ equity to ascertain and fix such boundary. Walker v. Leslie, 90 Ky. 642. Nor will equity interfere to determine the question of title involved. 1 Pom. Eq. §177. “It is not the business of equity to try titles, and put one party out and another in.” Frost v. Walls, 93 Me. 405.
Neither irreparable mischief, a multiplicity of suits, nor oppressive litigation is threatened, for the dispute can be settled in a single action of trespass.

Decree affirmed and cause remanded.